Exhibit 10.6F Paratek Pharmaceuticals, Inc.Director Stock Option Grant Notice (2015 Equity Incentive Plan) Paratek Pharmaceuticals, Inc. (the “Company”), pursuant to its 2015 Equity Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase the number of shares of the Company’s Common Stock set forth below (the “Option”).This Option is subject to all of the terms and conditions as set forth in this notice of grant (this “Stock Option Grant Notice”) and in the Director Option Agreement, the Plan and the Notice of Exercise, all of which are attached hereto and incorporated herein in their entirety.Capitalized terms not explicitly defined herein shall have the meanings set forth in the Plan or the Director Option Agreement. In the event of a conflict between the terms in this Stock Option Grant Notice and the Plan, the terms of the Plan will control. Optionholder: Date of Grant: Vesting Commencement Date: Number of Shares Subject to Option: Exercise Price (Per Share): Total Exercise Price: Expiration Date: Type of Grant:Nonstatutory Stock Option Exercise Schedule:Same as Vesting Schedule Vesting Schedule: The shares subject to each such stock option will vest as to 1/12 of the shares on the last day of the month following the month of the date of grant, and on the last day of each successive month thereafter until fully vested, subject to Optionholder's Continuous Service (as defined in the Plan) through such vesting date. If a Change in Control occurs, then, as of immediately prior to such Change in Control, the vesting of the Options shall be accelerated to the extent of one-hundred percent (100%)of the then outstanding Options, provided that Optionholder has remained in Continuous Service from the Vesting Commencement Date until immediately prior to such Change in Control. Payment: By one or a combination of the following items (described in the Option Agreement): ☐ By cash, check, bank draft or money order payable to the Company ☐Pursuant to a Regulation T Program ☐By delivery of already-owned shares ☐If and only to the extent this option is a Nonstatutory Stock Option, and subject to the Company’s consent at the time of exercise, by a “net exercise” arrangement 1 Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and understands and agrees to, this Stock Option Grant Notice, the Option Agreement and the Plan.Optionholder acknowledges and agrees that this Stock Option Grant Notice and the Option Agreement may not be modified, amended or revised except as provided in the Plan. Optionholder further acknowledges that as of the Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set forth the entire understanding between Optionholder and the Company regarding this option award and supersede all prior oral and written agreements, promises and/or representations on that subject with the exception of (i) options previously granted and delivered to Optionholder and (ii) any compensation recovery policy that is adopted by the Company or is otherwise required by applicable law.
